
	

114 S1346 IS: E-Prize Competition Pilot Program Act of 2015
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1346
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to establish an e-prize competition pilot program to provide up
			 to 4 financial awards to  eligible entities that develop and verifiably
			 demonstrate
			 technology that reduces the cost of electricity or space heat in a
			 high-cost region.
	
	
		1.Short title
 This Act may be cited as the E-Prize Competition Pilot Program Act of 2015.
 2.DefinitionsIn this Act: (1)Competition BoardThe term Competition Board means the competition board established under section 3(a)(2).
 (2)Eligible entityThe term eligible entity means any— (A)nonpublic entity; or
 (B)public-private partnership in which the private entity is more than 1/2 of the partnership. (3)Energy Technology Commercialization FundThe term Energy Technology Commercialization Fund means the fund established under section 1001(e) of the Energy Policy Act of 2005 (42 U.S.C. 16391).
 (4)High-cost regionThe term high-cost region means a region in which the average cost of electrical power or space heat exceeds 150 percent of the national average retail cost, as determined by the Secretary.
 (5)SecretaryThe term Secretary means the Secretary of Energy. 3.Prize Competition Pilot Program (a)In generalThe Secretary shall—
 (1)establish a prize competition under which eligible entities compete to develop and verifiably demonstrate technology that reduces the cost of electricity or space heat in high-cost regions by at least 25 percent;
 (2)establish a Competition Board to award not more than 4 prizes, each in an amount of not more than $1,000,000; and
 (3)use for each award amounts made available to the Energy Technology Commercialization Fund. (b)DurationThe duration for the prize competition shall be not less than 2 years or more than 5 years.
 (c)SelectionIn selecting a winner for each prize, the Competition Board shall evaluate the technology based on the following criteria:
 (1)Cost-effectiveness and ease of installation and maintenance of the technology. (2)Amount by which the technology will decrease electricity or space heating costs in a high-cost region.
 (3)Ability of the technology to be deployed in a variety of climates and locations. (4)Ease of use of the technology.
 (5)Whether the technology is designed to be of immediate or imminent use. (6)Potential for private sector investment in the technology.
 (7)Potential of the technology to transform an existing industry or establish a new industry. 